COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-09-172-CV
 
 
IN RE MOSTAFA ARAM
AZADPOUR                                          RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and motion for emergency relief and is of the
opinion that all relief should be denied. 
Accordingly, relator=s petition
for writ of mandamus and motion for emergency relief are denied.
Relator shall pay all
costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
WALKER, GARDNER, and MCCOY, JJ.
 
DELIVERED: June 8, 2009




     [1]See
Tex. R. App. P. 47.1.